                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


CHRISTOPHER SCOTT ROHAN,

                      Plaintiff,

vs.                                        Case No. 19-3068-SAC

SALINE COUNTY JAIL and JAMIE LNU,

                      Defendants.


                               O R D E R

      This case is before the court to screen plaintiff’s pro se

complaint pursuant to 28 U.S.C. §§ 1915 and 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992), cert. denied, 507

U.S. 940 (1993).    A district court should not “assume the role of

advocate for the pro se litigant.” Hall, supra. Nor is the court

to    “supply   additional   factual    allegations   to   round   out   a

plaintiff's complaint.” Whitney v. State of New Mexico, 113 F.3d

1170, 1173–74 (10th Cir. 1997).




                                    1
II. Screening standards

        Title 28 United State Code Section 1915A requires the court

to    review    cases    filed     by   prisoners   seeking   redress    from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted.         The court is authorized to make the same review

in cases brought in forma pauperis.             28 U.S.C. § 1915(e)(2)(B).

Here plaintiff has pending a motion for leave to proceed in forma

pauperis.       Doc. No. 2.

        When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether     the     complaint      contains   “sufficient     factual    matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        The plausibility standard is not akin to a probability
        requirement, but it asks for more than a sheer
        possibility that a defendant has acted unlawfully.
        Where a complaint pleads facts that are merely
        consistent with a defendant’s liability, it stops short
        of the line between possibility and plausibility of
        entitlement to relief.

Id.    A plausibility analysis is a context-specific task depending

on a host of considerations, including judicial experience, common

sense     and     the   strength     of   competing   explanations      for   the

defendant's conduct.        See id. at 679; Twombly, 550 U.S. at 567.




                                          2
       The   court     accepts    the    plaintiff’s       well-pled     factual

allegations as true and views them in the light most favorable to

the plaintiff.       United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).     The court, however, is not required to accept legal

conclusions alleged in the complaint as true. Iqbal, 556 U.S. at

678.   “Thus,   mere    ‘labels   and       conclusions'   and   ‘a    formulaic

recitation of the elements of a cause of action’ will not suffice”

to state a claim.      Khalik v. United Air Lines, 671 F.3d 1188, 1191

(10th Cir. 2012) (quoting Twombly, 550 U.S. at 555).              A complaint

alleging that several defendants violated § 1983 must plainly

allege exactly who, among the many defendants named, did what to

plaintiff, with enough detail to provide each individual with fair

notice as to the basis of the claims against him or her.                     See

Robbins v. Okla. ex rel. Dep't of Human Servs., 519 F.3d 1242,

1248-1250 (10th Cir. 2008).

III. The complaint

       Plaintiff alleges that he suffered dog bites to his hand and

leg during his arrest on March 7, 2019.            He claims that the bites

became infected and that, while incarcerated, he did not receive

proper treatment or antibiotics for 8 days.                He further claims

that he has not received an x-ray for his hand, although it is

still “messed up.”

       Plaintiff’s complaint is written on a form for bringing an

action under 42 U.S.C. § 1983.          Plaintiff describes his claims as

                                        3
“medical malpractice” and “unprofessional misconduct.”                 He names

the Saline County Jail and “medical staff”/Jamie LNU, a nurse

practitioner, as “defendants” (Doc. No. 1, pp. 1-2), although only

the Saline County Jail and “medical personnel” are listed as

defendants in the caption of the complaint. Partial names of other

persons at the Saline County Jail are mentioned at page 3 of the

complaint.       But, these persons are not listed as “defendants” on

pp. 1-2 of the form or in the caption of the complaint.              Rule 10(a)

of the Federal Rules of Civil Procedure requires that the caption

of a complaint contain the name of all parties.                      Giving the

complaint a liberal construction, the court shall only consider

“Jamie LNU” and the Saline County Jail as defendants.

IV. Screening

     The    court    construes    plaintiff’s      complaint   as    raising   a

federal    law    claim   under   §   1983   and   a   state   law   claim   for

negligence.      A claim may be raised under § 1983 when a plaintiff

alleges facts which plausibly show “the violation of a right

secured by the Constitution and laws of the United States, and                 .

. . that the alleged deprivation was committed by a person acting

under color of state law.”        Bruner v. Baker, 506 F.3d 1021, 1025–

26 (10th Cir. 2007) (internal quotation marks omitted). A pretrial

detainee or a prisoner serving a sentence may demonstrate a

violation of the Constitution by alleging facts showing deliberate

indifference to his serious medical needs.             See Estelle v. Gamble,

                                       4
429   U.S.   97,   104   (1976)(discussing    Eighth   Amendment      standard

applied to prisoners serving a sentence); Lopez v. LeMaster, 172

F.3d 756, 764 (10th Cir. 1999)(applying standard for prisoners to

claims by pretrial detainees).      Mere negligence is insufficient to

establish    deliberate     indifference     to   serious   medical    needs.

Perkins v. Kan. Dep't of Corrections, 165 F.3d 803, 811 (10th Cir.

1999).

      A plaintiff bringing a negligence action, such as a medical

malpractice claim, must prove four elements:           a duty owed to the

plaintiff, breach of that duty, the breach of the duty was the

cause of the injury to the plaintiff, and damages suffered by the

plaintiff.    Shirley v. Glass, 308 P.3d 1, 6 (Kan. 2013).

      Under K.S.A. 19-105, all suits by or against a county shall

be brought by or against the board of county commissioners.              This

court has held that a governmental subunit such as a county jail,

which does not have the authority to sue or be sued, is not a

“person” that may be sued for violations of § 1983.            See Gray v.

Kufahl, 2016 WL 4613394 *4 (D.Kan. 9/6/2016)(Lyon County Detention

Center is not a suable entity); Baker v. Sedgwick County Jail,

2012 WL 5289677 *2 n.3 (D.Kan. 10/24/2012)(Sedgwick County Jail is

not a suable entity under § 1983); Chubb v. Sedgwick County Jail,

2009 WL 634711 *1 (D.Kan. 3/11/2009)(same); Howard v. Douglas

County Jail, 2009 WL 1504733 *3 (D.Kan. 5/28/2009)(Douglas County

Jail is not a “person” subject to suit under § 1983).              The court

                                     5
applies the same rule to plaintiff’s state law claims.            Therefore,

the Saline County Jail shall be dismissed as a defendant.

     The court will not allow a claim to proceed against “medical

staff” or “medical personnel.”       As the court has already stated,

to give fair notice of his claim, plaintiff must make allegations

which give fair notice of who did what to whom.            If there are other

persons or entities plaintiff wishes to name as defendants, then

plaintiff should file an amended complaint.         All defendants should

be listed in the caption of the amended complaint.                    Unknown

defendants (identified as “John Doe” or “Jane Doe”) may be included

in a complaint (with a description of what each “John Doe” or “Jane

Doe” did) when the identities of the alleged defendants are not

known prior to the filing of the complaint, but may be identified

through    discovery.    Plaintiff       is   ultimately    responsible      for

determining the identity of John Doe or Jane Doe defendants and

thereupon requesting the court to issue a summons and direct

service upon them.

V. Conclusion

     The   court   directs   that   defendant     Saline     County   Jail    be

dismissed.    The court further directs that the Clerk of the Court

prepare waiver of service forms pursuant to Rule 4(d) of the

Federal Rules of Civil Procedure to be served upon Jamie LNU.

Plaintiff has the primary responsibility to provide sufficient

name and address information for the waiver of service forms or

                                     6
for the service of summons and complaint upon a defendant. See

Nichols v. Schmidling, 2012 WL 10350 *1 (D. Kan. 1/3/2012); Leek

v. Thomas, 2009 WL 2876352 *1 (D. Kan. 9/2/2009). So, plaintiff is

warned that if waiver of service forms or summons cannot be served

because of the lack of name and address information, and correct

address information is not supplied to the Clerk of the Court,

ultimately the unserved parties may be dismissed from this action.

See FED.R.CIV.P. 4(m).

     IT IS SO ORDERED.

     Dated this 30th day of April, 2019, at Topeka, Kansas.



                         s/Sam A. Crow ____________________________
                         Sam A. Crow, U.S. District Senior Judge




                                  7
